Citation Nr: 1633687	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  08-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1991 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The claim was remanded in August 2010 for evidentiary development, and the Board denied the claim in March 2013.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) who, pursuant to a joint motion for remand between the Veteran and the Secretary of Veterans Affairs (Secretary), vacated the Board's decision.  The claim was remanded in October 2014 and was recently dispatched to the Veterans Health Administration (VHA) for an expert dermatology opinion (which was returned in August 2016).  All developmental actions have been complete and the claim is ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in June 2010.  A transcript is of record.  


FINDING OF FACT

The Veteran's extensive in-service exposure to sunlight, as part and parcel of cumulative sun exposure, at least as likely as not caused the development of chronic skin disability in the form of keratoacanthoma, to include residuals.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that he began to have extensive sun exposure while serving in the Marine Corps as a military policeman, and that this exposure, over the course of seven years, in concert with sun exposure in later life, caused him to develop skin disability.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran served as a military policeman at the Marine Corps Logistics Base (MCLB) in Barstow, California.  In his six years of service, he contends that he stood guard duty outdoors on multiple occasions, and that he had sun exposure to his upper chest and neck region.  He stated in his 2010 hearing that he wore his Marine Utilities while serving outdoors; however, it is indicated that the upper chest and neck would not have been covered by his blouse at all times.  California is a region where weather patterns include mostly sunny days, and his allegation of standing out of doors, in the performance of guard duty, is consistent with the circumstances of his active service (DD Form 214 indicates service as a Marine Corps military policeman).   The Veteran stated that he stood outside for 10-12 hours at a time and that he would have "thousands" of hours outdoors in the performance of his duties.  

With respect to current disability, the Board notes that a keratoacanthoma (KA) of the chest was noted in 2005.  Even if the keratoacanthoma was only present in a residual form, it is significant enough of a pathology to constitute a current disability for rating purposes.  

The Board dispatched the claim to an expert Veterans Health Administration (VHA) dermatologist in August 2016 for an opinion with respect to etiology.  While the returned opinion is somewhat unclear in its analysis of the evidentiary record, it is supportive of the Veteran's contentions when interpreted in a manner most favorable to the claim.  

Specifically, while the VHA dermatologist apparently had some reservations as to if a keratoacanthoma had been diagnosed in the past, he did note that such a pathology was present in December 2005 pursuant to a private primary care assessment.  The Veteran has stated that this pathology was present on his upper chest and neck, which during service, were areas uncovered by his protective clothing.  While the Veteran is not competent to report as to matters of etiology, he is competent to make lay observations as to symptoms and to what areas he was unable to cover during his standing guard duty outdoors in the Marines.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The VHA dermatologist noted that it would "be crucial to know the exact anatomical location" of the KA in order to assess if it was in a "sun-exposed area."  Based on the Veteran's testimony and an understanding of Marine uniform wear (which would allow for portions of the upper chest to not be covered by the utility blouse or undershirt), it can be concluded that the reported upper chest manifestation of the assessed KA was in an area exposed to the sun.  

The VHA dermatologist went on to state that "even if the KA was located in the sun-exposed area without coverage by the uniform, it may be difficult to state that it was caused...by ultraviolet exposure during his service as a military policeman."  The reasoning for this was that "sun exposure from non-military time cannot be separated from the sun exposure received in the military."  

The record does not indicate any degree of significant pre-service sun exposure outside of normal levels.  Indeed, the Veteran's first extensive sun exposure, with associated exposure to ultraviolet light, came during his six years of active duty.  There is no doubt that many hours (described as "thousands") were spent outside in the course of the Veteran's duties, and that the area of the upper chest would not always be covered by uniform items (the Marine utility blouse and undershirt do not fully cover the neck and upper chest due to the cut of the garment).  Based on the medical conclusion that cumulative sun exposure is causative of the development of KA, the Board cannot separate the in-service sun exposure, which was extensive, with the sun exposure occurring during the rest of the Veteran's post-service life.  Thus, at least to some degree, in-service sun exposure caused the development of KA on the upper chest.  Even if such a condition is present only in residual form, there is linkage between such residual disability and an incident or event of active duty.  

There is nothing of record to contradict the assessment of the 2016 VHA dermatologist with regard to the conclusion that cumulative sunlight exposure, to include that experienced in military service, caused at least part of the overall skin disability picture (particularly, the KA documented in 2005 and any residuals associated with such a manifestation).  Thus, the requirements for service connection have been met and the claim will be granted.  


ORDER

Entitlement to service connection for a skin disability is granted.  


___________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


